     Case: 1:19-cv-06466 Document #: 33 Filed: 11/06/19 Page 1 of 1 PageID #:175

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Indiana Rail Road Company, The, et al.
                                             Plaintiff,
v.                                                         Case No.: 1:19−cv−06466
                                                           Honorable Edmond E. Chang
Illinois Commerce Commission, et al.
                                             Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, November 6, 2019:


        MINUTE entry before the Honorable Edmond E. Chang:Status hearing held.
Attorney Jacob T. Spencer appeared by telephone on behalf of Plaintiffs. The Union
Movants' unopposed motion to intervene as Defendants [29] is granted. The Unions'
pleading due 11/20/2019. The Court discussed whether limited discovery was needed
before filing dispositive motions. The parties shall promptly confer on the issue and finish
conferrals by 12/06/2019. If no agreement is reached, then the Unions shall file a motion
for appropriate relief. On dispositive motions, to avoid repetitive briefs, the briefing
schedule will comprise four deadlines instead of simultaneous briefs. Plaintiffs' opening
motion for summary judgment (or judgment on the pleadings) due 01/06/2020. The ICC's
and the Unions responses and cross−motions due 02/03/2020. Plaintiffs' reply on their
own motion and response to Defendants' motions due 02/18/2020. Defendants' reply on
their own motions due 03/02/2020. Status hearing set for 12/18/2020 at 10 a.m. The status
report requirement [8] is vacated. Emailed notice(slb, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
